[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Miller, Slip Opinion No. 2017-Ohio-2821.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2017-OHIO-2821
                        DISCIPLINARY COUNSEL v. MILLER.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as Disciplinary Counsel v. Miller, Slip Opinion No.
                                   2017-Ohio-2821.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—
        Conditionally stayed one-year suspension.
      (No. 2016-1829—Submitted March 1, 2017—Decided May 17, 2017.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2016-023.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, J. Greg Miller, of New Philadelphia, Ohio, Attorney
Registration No. 0046855, was admitted to the practice of law in Ohio in 1990. On
June 29, 2016, relator, disciplinary counsel, charged Miller with professional
misconduct arising from his efforts to fraudulently conceal his failure to timely
record a deed, mortgage, and assignment of rents following the sale of real property.
                             SUPREME COURT OF OHIO




       {¶ 2} A panel of the Board of Professional Conduct considered the cause on
the parties’ consent-to-discipline agreement. See Gov.Bar R. V(16).
       {¶ 3} In their consent agreement, the parties stipulate that while affiliated
with the law firm of Fitzpatrick, Zimmerman & Rose Co., L.P.A., Miller
represented the seller in a real-estate transaction valued at approximately $2.26
million. He also oversaw the closing of the transaction as the manager of the
Tuscarawas County Title Company, which was owned by his law firm.
       {¶ 4} Miller knew that the city of New Philadelphia would have to approve
the legal description for one of the tracts involved in the transaction, but he closed
the deal without seeking—let alone obtaining—that approval. More than a week
later, he submitted the deed-conveyance forms to the appropriate county office, but
they were returned with a notation that the legal description of one tract required
city approval. In the interim, he disbursed funds from the transaction to the seller,
the real-estate agents, and the Tuscarawas County treasurer, but he continued to
hold funds owed to the law firm and the title agency.
       {¶ 5} On or about July 29, 2015, an attorney from Miller’s firm requested
copies of the recorded mortgage and assignment of rents to submit with the buyer’s
application to transfer a liquor license. Miller affixed a recording stamp on the first
pages of the mortgage and assignment of rents to make it appear as if they had been
recorded, when, in fact, they had not. Immediately after giving his colleague the
falsified documents—with knowledge that they would be submitted to a
government agency—Miller left for a planned vacation.
       {¶ 6} An assistant of Miller’s colleague noticed that most of the pages of
the documents that Miller had provided were missing the standard time-stamped
volume and page number and that the recorder’s page-number notations did not
match the number of pages of each document. The title company immediately sent
one of its employees to the courthouse, only to discover that the deed, mortgage,




                                          2
                                 January Term, 2017




and assignment of rents had never been recorded. And in the title company’s own
file, an employee found slips of paper that Miller had used to alter the documents.
          {¶ 7} When a member of the firm confronted Miller with this information
by telephone, Miller admitted that he had cut the recording information from
authentic documents, pasted it onto the documents that he should have recorded,
and photocopied the altered documents to make them appear authentic. He also
apologized for his misconduct. Although Miller declined the firm’s request that he
return from vacation to rectify his misconduct, he agreed to monitor the situation
by telephone. The firm submitted the documents for approval on July 30, 2015,
and they were approved and recorded on August 3, 2015.
          {¶ 8} The firm terminated Miller’s employment when he returned from
vacation. He self-reported his dishonest behavior to relator in a September 18, 2015
letter.
          {¶ 9} Miller admits that his conduct violated Prof.Cond.R. 1.1 (requiring a
lawyer to provide competent representation to a client), 1.3 (requiring a lawyer to
act with reasonable diligence in representing a client), 8.4(b) (prohibiting a lawyer
from committing an illegal act that reflects adversely on the lawyer’s honesty or
trustworthiness), 8.4(c) (prohibiting a lawyer from engaging in conduct involving
dishonesty, fraud, deceit, or misrepresentation), and 8.4(d) (prohibiting a lawyer
from engaging in conduct that is prejudicial to the administration of justice). The
parties stipulated that a charged violation of Prof.Cond.R. 8.4(h) (prohibiting a
lawyer from engaging in conduct that adversely reflects on the lawyer’s fitness to
practice law) should be dismissed.
          {¶ 10} The parties agree that Miller’s dishonest and selfish motive is the
sole aggravating factor in this case. See Gov.Bar R. V(13)(B)(2). They also
stipulate that relevant mitigating factors include the absence of a prior disciplinary
record, Miller’s timely, good-faith effort to rectify the consequences of his
misconduct, his full and free disclosure to relator and his cooperative attitude




                                           3
                             SUPREME COURT OF OHIO




toward the disciplinary proceedings, three letters from real-estate professionals
attesting to Miller’s good character and reputation apart from the charged
misconduct, and the termination of his employment. See Gov.Bar R. V(13)(C)(1),
(3), (4), (5), and (6).
        {¶ 11} Although we have held that when an attorney engages in a course of
conduct involving dishonesty, fraud, deceit, or misrepresentation, the attorney will
serve a period of actual suspension from the practice of law, Disciplinary Counsel
v. Fowerbaugh, 74 Ohio St.3d 187, 658 N.E.2d 237 (1995), syllabus, the parties
note that we have tempered that sanction in cases presenting an isolated incident of
forgery or falsification in an otherwise unblemished career. See, e.g., Disciplinary
Counsel v. Shaffer, 98 Ohio St.3d 342, 2003-Ohio-1008, 785 N.E.2d 429, ¶ 11
(citing cases in which we publicly reprimanded or imposed a fully stayed
suspension on attorneys who improperly notarized either one document or a small
number of documents); Dayton Bar Assn. v. Kinney, 89 Ohio St.3d 77, 728 N.E.2d
1052 (2000) (imposing a stayed six-month suspension on an attorney who made
knowingly false statements regarding the purchase price of a business on forms
submitted to a government agency in connection with the liquor-permit application
and transfer process); Disciplinary Counsel v. Fumich, 116 Ohio St.3d 257, 2007-
Ohio-6040, 878 N.E.2d 6 (imposing a stayed 12-month suspension on an attorney
who failed to take action on behalf of a client, fabricated a settlement offer, and
paid the “settlement” with his own funds to conceal his inaction).
        {¶ 12} Miller’s forgery was an isolated incident that was discovered almost
immediately. He promptly admitted his conduct, and there was no appreciable
harm to his client or the public. Therefore, the parties stipulate that the appropriate
sanction is a 12-month suspension, fully stayed on the condition that he engage in
no further misconduct. The panel and the board found that the consent-to-discipline
agreement conforms to Gov.Bar R. V(16) and recommend that we adopt the
agreement in its entirety.




                                          4
                                January Term, 2017




       {¶ 13} We agree that Miller’s conduct violated Prof.Cond.R. 1.1, 1.3,
8.4(b), 8.4(c), and 8.4(d) and that a 12-month suspension, fully stayed on the
condition that he engage in no further misconduct, is the appropriate sanction.
Therefore, we adopt the parties’ consent-to-discipline agreement.
       {¶ 14} Accordingly, J. Greg Miller is hereby suspended from the practice
of law for 12 months, with the entire suspension stayed on the condition that he
engage in no further misconduct. If Miller fails to comply with the condition of the
stay, the stay will be lifted and he will serve the full 12-month suspension. Costs
are taxed to Miller.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and KENNEDY, FRENCH, O’NEILL, FISCHER, and DEWINE,
JJ., concur.
       O’DONNELL, J., dissents and would remand the cause to the Board of
Professional Conduct to reconsider the sanction to be imposed on the respondent.
                               _________________
       Scott J. Drexel, Disciplinary Counsel, and Donald M. Scheetz, Assistant
Disciplinary Counsel, for relator.
       Richard C. Alkire Co. L.P.A., and Richard C. Alkire, for respondent.
                               _________________




                                         5